IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL ST. ANGELO,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1476

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 1, 2016.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Carlos J. Martinez, Public Defender, Shannon Hemmendinger, Assistant Public
Defender, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, Matthew Pavese, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.